Citation Nr: 9920301	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-26 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include scoliosis.


INTRODUCTION

The veteran performed active duty for training with the 
Marine Corps from February 1977 to January 1978 and active 
duty from April 1978 to May 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied service connection for a low back 
disorder to include scoliosis.  When the case was initially 
before the Board in October 1998 it was remanded to the RO to 
schedule a Travel Board hearing for the veteran, as explained 
in the remand.  A hearing was scheduled and the veteran was 
notified; however, he failed to appear for the hearing.  
Thus, he has, in effect, withdrawn his hearing request.  



FINDING OF FACT

There is no medical evidence or opinion that any back 
disorder the veteran may now have is of service origin or 
otherwise related to service.  


CONCLUSION OF LAW

The claim of service connection for a back disorder, to 
include scoliosis, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's complete service medical records are not 
available.  The records on file include a copy of the report 
of an examination in February 1977 for enlistment, which 
reflects that the veteran's spine and musculoskeletal system 
were normal.  He executed a report of medical history in 
which he denied recurrent back pain.  Also of record is a 
copy of an April 1978 examination in which the veteran's 
spine and musculoskeletal system were again noted to be 
normal.   In a report of medical history the veteran denied 
having or having had recurrent back pain.  The examiner noted 
no relevant history or defects.

The veteran filed an initial claim for VA disability benefits 
in December 1996, noting a "lower back condition/scoliosis 
aggravation."  He indicated that such began in "77-78?"  
He also reported having been treated for a back condition 
during service from 1977 to 1978 and at a VA facility from 
September 1996.  

The veteran has submitted a copy of a state department of 
corrections request of July 1992 for lumbosacral spine X-
rays, noting that there was a diagnosis of neutropenia.  The 
August 1992 X-ray examination report reflects that there was 
moderate osteophytic change involving L5 and that there were 
otherwise no bony abnormalities demonstrated.  The 
intervertebral spaces were of normal width, the pedicles were 
normal, and there was no evidence of spondylolysis.  It was 
also noted that the sacroiliac areas had a normal appearance.

In his June 1997 notice of disagreement the veteran stated 
that shortly after service, from May 1981 to 1984, he had 
gone to the VA Medical Center in Charleston, South Carolina, 
for his back.  The RO then submitted a request for such 
records to the Charleston VA Medical Center, with follow-up 
requests.  In October 1997, the medical center advised that 
the records had been ordered and, later, that only an 
administrative chart had been received.  

In August 1997 the RO wrote to the veteran, asking if he had 
any service medical records or knew where they might be, 
whether he was in a reserve unit, and where he was stationed 
the last time he received any medical treatment.  He did not 
respond.  


Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition. Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent. If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1998).

A veteran is presumed to be in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested 
during service existed before service will rebut the 
presumption.  38 U.S.C.A.§§ 1111, 1137 (West 1991). 

Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits 
a claim for benefits shall have the burden of submitting 
evidence sufficient to 

justify a belief by a fair and impartial individual that the 
claim is well grounded.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  If a claim is not well grounded, the application for 
service connection must fail, and there is no further duty to 
assist the veteran in the development of his claim. 38 
U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Court has held that in order for a claim to be well 
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

As a preliminary matter, the Board notes that the veteran's 
complete service medical records are not in the claims file.  
They were most recently requested by the RO in June 1997 and 
apparently are not available.  The Board is aware that in 
such situations, it has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

The veteran initially claimed service connection for a back 
disability in1996, many years after service.  At that time he 
referred to aggravation of scoliosis.  However, the service 
medical records that are on file (entrance examination 
reports of February 1977 and April 1978) show no scoliosis or 
other back abnormality and on those occasions the veteran 
gave no history of back problems.  Thus, at present there is 
no competent evidence of a preexisting back disability so the 
question is one of service incurrence rather than aggravation 
in view of the presumption of soundness.  38 U.S.C.A. 
§§ 1111, 1137.  

Although on his claims form the veteran reported post-service 
treatment by the VA from 1996, in his subsequent notice of 
disagreement he stated that such treatment had been from May 
1981 to 1984.  In the same statement he claimed to have had 
back problems within one year after service, mentioning 
nothing of any back disease or injury during service in 
contrast to the information given in his claims form.  In any 
event, the RO subsequently requested the 1981 to 1984 VA 
medical records and was advised that there was only an 
administrative chart.  Thus, the only post-service medical 
evidence is a report of X-ray examination dated in 1992.  
That document shows that the X-ray was requested based on a 
diagnosis of neutropenia.  The request mentions nothing of 
any injury or disorder of the back and nothing in regard to 
the veteran's remote military service.  The X-ray showed only 
an osteophytic change involving the 5th lumbar vertebra.  
There was no finding of scoliosis.  

The Board notes reference is the veteran's substantive appeal 
to records of Dr. Myers' and a physical therapist, while the 
veteran was incarcerated.  Dr. Myers referred the veteran for 
the 1992 X-ray.  The veteran has neither submitted nor 
requested the VA to obtain any additional medical records 
created during his incarceration nor has he indicated that 
any such records would tend to show the service incurrence of 
a back disability a decade earlier.  Thus, there is no need 
to remand the case for those records.

The record as it stands does not present a well-grounded 
claim.  Even assuming that the 1992 X-ray findings represent 
a back disability, there is no competent (medical) evidence 
linking such to service.  On that basis alone, the claim is 
not well grounded and must be denied.  38 C.F.R. § 5107(a); 
Caluza. 

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well- 
grounded 


where a veteran has identified the existence of evidence that 
could plausibly well-ground the claim.  See generally, 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); and Robinette v. 
Brown, 8 Vet. App. 69 (1995), as modified in this context by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In the instant 
case, however, the veteran has not identified any available 
medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. § 
5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for a back disorder, to 
include scoliosis, is denied.  




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

